Exhibit PAN AMERICAN SILVER REPORTS RECORD EARNINGS, CASH FLOW AND PRODUCTION FOR 2007 (All amounts in US dollars unless otherwise stated) Vancouver, B.C. – February 21, 2008 Pan American Silver Corp. (NASDAQ: PAAS; TSX: PAA) today reported unaudited financial and operating results for the fourth quarter and fiscal year ended December 31, 2007.The Company also provided an update on production, operations and outlook for 2008. “By all measures, 2007 was by far Pan American’s best year ever,” said Geoff Burns, President and CEO.“We achieved new records for silver production, metal sales, operating cash flows, and net earnings, while at the same time solidly progressing our development projects.Our growing production, forecast at 19.5 million ounces in 2008, combined with robust silver prices makes our prospects for future years even brighter.” Fourth Quarter 2007 Highlights (unaudited) * · Record silver production of 5.1 million ounces, up 63% over Q4 2006 · Record cash flow from operating activities (before changes in non-cash working capital) of $27.3 million up 23% over Q4 2006 · Net income of $26.1 million ($0.34/share) Full Year 2007 Highlights (unaudited) * · Record silver production of 17.1 million ounces, up 31% over 2006, at a cash cost of $3.42 per ounce · Record sales of $301.1 million, up 18% over 2006 · Record cash flow from operating activities (before changes in non-cash working capital) of $105.9 million, up 54% from 2006 · Record net income of $88.9 million ($1.16/share), up 53% from $58.2 million ($0.79/share) in 2006 · Commenced production at Alamo Dorado; continued construction of Manantial Espejo; began expansion at San Vicente Forecast 2008 · Silver production estimated to increase 14% to 19.5 million ounces · Cash costs projected at $4.31 per ounce of silver · Manantial Espejo expected to begin operations in mid-2008 * Financial information based on Canadian GAAP. The Company’s projections noted in this press release as to future production of silver and other minerals, cash costs and the expansion costs, IRR and payback period at San Vicente are forward-looking information and are based upon the following key assumptions: 1500 – , V ANCOUVER, BC C ANADA V6C 2T6 T EL 604.684.1175 • F AX 604.684.0147 www.panamericansilver.com • the Company’s forecast production for each individual mine is achieved, • the Company’s schedule for the development, completion and ramp-up of production from Manatial Espejo and the expansion of San Vicente is achieved, • the Company is able to obtain or maintain the necessary permits and approvals from government authorities to achieve the forecast production, cash costs and expansion of San Vicente, • there is no disruption in production, increase in costs or disruption in the expansion of San Vicente due to: natural phenomena and hazards; technological, mechanical or operational disruptions; changes in local governments, legislation, taxation or the political or economic environment; fluctuations in the price of silver, gold or base metals; fluctuations in the local currencies of those countries in which the Company carries on business; unexpected work stoppages or labour disputes; increased competition in the mining industry for equipment and qualified personnel; fluctuations in the price for natural gas, fuel oil and other key supplies; or transportation disruptions. No assurance can be given that the indicated quantities of silver and other minerals will be produced, projected cash costs or forecast expansion costs will be achieved or IRR and payback at San Vicente will be met.Expected future production, cash costs and expansion costs, IRR and payback periods are inherently uncertain and could materially change over time. If actual results differ from the assumptions set out above, the Company’s mineral production, cash costs and expansion costs, IRR and payback at San Vicente may differ materially from the forecasts in this press release. Financial Results The Company finished the year with record net income of $88.9 million ($1.16/share), up 53% from $58.2 million ($0.79/share) in 2006.Net income for the fourth quarter of 2007 was $26.1 million, or $0.34 per share.Even though fourth quarter production increased significantly, a strike in a Peruvian port limited our concentrate shipments and concentrate sales. Cash flow from operations before changes in non-cash working capital reached new highs, increasing 23% as compared to the fourth quarter of 2006, to $27.3 million.For the full year in 2007, cash flow from operations before changes in non-cash working capital rose to $105.9 million, a 54% increase over The improved financial results for the year were primarily due to commencement of operations at the Company’s new Alamo Dorado mine in Mexico, plus higher silver and lead prices.In addition, net income for 2007 included a gain on the sale of the Company’s interest in the Dukat mine in Russia of $12.4 million and a gain on commodity and foreign currency contracts of $5.3 million.Included in the net income for 2006 were a loss on commodity and foreign currency contracts of $18.3 million, and a gain on the sale of the
